       Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 1 of 23




Laurence (“Laird”) J. Lucas (ISB # 4733)
llucas@advocateswest.org
Sarah Stellberg (ISB # 10538)
sstellberg@advocateswest.org
Garrison Todd (ISB # 10870)
gtodd@advocateswest.org
Advocates for the West
P.O. Box 1612
Boise, ID 83701
(208) 342-7024
(208) 342-8286 (fax)
Attorneys for Plaintiffs

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

 ANNE HAUSRATH, JOHN WHEATON,                        Case No. 1:19-CV-00103-CWD
 JOANIE FAUCI, MEG FEREDAY, ROGER
 ROSENTRETER, KATHRYN
 RAILSBACK, DALE REYNOLDS, and                         DECLARATION OF
 GREAT OLD BROADS FOR                                  DR. JESSE R. BARBER
 WILDERNESS,

         Plaintiffs,

         v.

 UNITED STATES DEPARTMENT OF THE
 AIR FORCE,

        Defendant.



       I, Dr. Jesse R. Barber, hereby declare as follows:

       1.      My name is Jesse R. Barber, and I reside in Boise, Idaho. If called as a witness I

would and could truthfully testify to the matters stated herein.

       2.      I am providing this declaration to identify numerous deficiencies in the United

States Air Force’s environmental analysis of the “Urban Close Air Support Air and Ground

Training Project” (Urban CAS project).
       Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 2 of 23




                             STATEMENT OF QUALIFICATIONS

       3.      The statements and professional judgments below are based on my scientific

training, knowledge, and experience, including my 10+ years of professional research studying

the impacts of anthropogenic noise.

       4.      I am an Associate Professor with the Department of Biological Sciences at Boise

State University, and I currently lead a research team addressing behavioral, evolutionary and

conservation-related questions by employing bioacoustics to quantify how animals process and

react to sound. I am also a Research Affiliate with the University of Florida and Florida Museum

of Natural History.

       5.      I received my B.S. in Psychology from the University of Wyoming in 1998, my

M.S. in Zoology from the University of Wyoming in 2002, and my Ph.D. in Biology from Wake

Forest University in 2007. I was a Postdoctoral Research Associate at Colorado State University

and the Natural Sounds and Night Skies Division of the National Park Service from 2007–2010,

and started my work at Boise State in 2011. Furthermore, I have received research grants from

NASA, the National Science Foundation, and the National Park Service, among others, to study

the effects of noise on wildlife.

       6.      As detailed further in my attached CV, I have written extensively on the

consequences of noise exposure for wildlife and on the importance of natural soundscapes. I

have published studies evaluating the effects of noise in natural spaces on humans of recreating

in those spaces; studies evaluating the utility of sound mapping and modeling tools; and many

studies on the effects of anthropogenic noise on migrating birds, bats, insects and ungulates. I

have also published an edited book discussing the importance of natural quiet to both wildlife

and human recreation and wellbeing. I teach courses on bioacoustics, sensory ecology, and




DECLARATION OF DR. JESSE BARBER --                                                                 2
       Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 3 of 23




sensory pollution, and have given talks around the world about the costs of noise exposure for

wildlife.

                                   BASIS FOR TESTIMONY

        7.     I have been asked to review the Air Force’s November 2018 “Final

Environmental Assessment Addressing the Establishment of Urban Close Air Support (CAS) Air

and Ground Training Spaces near Mountain Home Air Force Base, Idaho” (Air Force EA) and

associated “Finding of No Significant Impact” (FONSI) to make a professional judgment

regarding the depth and accuracy of the Air Force’s acoustic environmental analysis.

        8.     In preparing this declaration, I have relied on the Air Force EA and FONSI, the

studies in the record that the Air Force EA and FONSI relied upon, my personal knowledge of

acoustics, and the extensive body of anthropogenic noise research with which I am familiar.

                       THE EA IS SCIENTIFICALLY INADEQUATE

        9.     The EA and FONSI rely upon inaccurate scientific measurements, and a near-

complete dismissal of impacts to wildlife, to find there will be no significant impacts to this

action. As discussed below, these flaws include reliance upon broadly generalized and

unmeasured background noise levels and an omission of substantial scientific evidence on the

effects of noise on wildlife. The discussion of background noise levels is incomplete and

misleading and sound levels are unmeasured, calling into question the Air Force’s conclusions

based on acoustics.

        10.    To assess potential soundscape impacts, the Air Force estimated (i.e., did not

measure) the cumulative impacts of aircraft noise on each urban center using the Day-Night

Sound Level (DNL)—the average dBA level (i.e., A-weighted decibels, which measure noise

impacts on human observers) in a 24-hour period, with a 10 dBA penalty added to noise between




DECLARATION OF DR. JESSE BARBER --                                                                3
       Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 4 of 23




10:00 p.m. and 7:00 a.m. See Air Force EA, Section 3.1.1 (AR00048-49). This DNL was then

compared to an estimate of the background noise levels in the impacted areas. For this analysis,

the EA grouped the targeted urban centers into three categories by size and estimated the

background noise level, calculated as DNL, within each as follows: large, 57 dBA; medium, 52

dBA; and small, 40 dBA. Id. Sections 3.1.2 and 3.1.3 (AR00049-54).

       11.     This approach is gross and certainly underestimates the effects to many areas

within these municipalities that are significantly quieter than these numbers assume. Further, this

approach completely ignores an even greater area of less urbanized and natural habitat

surrounding these urban centers. Many natural environments experience noise levels orders of

magnitude below the estimated levels presented in the Air Force EA for urban centers. No effort

was made to directly quantify these natural environments, nor urban environments. There is no

substitution for sound level measurements.

       12.     Furthermore, the Air Force cited census statistics and a single noise study—

American National Standard Institute – Quantities and Procedures for Description and

Measurement of Environmental Sound Part 3: Short-term measurements with an observer

present (ANSI 2013)—to estimate background noise levels in the urban areas affected by the

Urban CAS Project. See Air Force EA Section 3.1.2 (AR00049-50). The cited Table C.1 of

ANSI 2013 lists average DNLs for a range of population densities, and also includes a formula

that estimates DNLs based on population density. See AR09851. Notably, this table and formula

explicitly state they “should not be used” to predict DNLs that are under 50 dB, such as the

estimates the Air Force used for Grandview, Bruneau, Glenns Ferry, Hammett, and Mountain

Home AFB. Id. No other record documents besides data on airports were used to formulate the

assumed DNLs. AR00050.




DECLARATION OF DR. JESSE BARBER --                                                                 4
       Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 5 of 23




       13.     The Air Force EA thus relied on inadequate data in assessing soundscape impacts,

and it misapplied the cited study without acknowledging its limitations. Again, relying on such

gross estimates and misapplying the cited study is no substitute for obtaining actual baseline

noise levels and then assessing potential noise impacts of the Urban Training project on the

affected soundscapes. The EA and associated FONSI are thus not scientifically accurate because

of these defects, in my opinion.

       14.     Moreover, the EA failed to discuss that the 15 nautical mile (nm) radius training

areas over the affected urban centers cover wide swaths of unincorporated lands as well. This

means the EA’s DNL estimates are inapplicable to areas such as the Boise Foothills and other

adjacent natural habitats – areas that are within the described training area, and areas that must

be taken into account in any ecologically-relevant assessment process. This omission is

significant given how close the Boise Foothills and other public lands with natural habitats are to

the urban areas affected by the Urban CAS Training project, and further undermines the

accuracy of the EA and FONSI, I believe.

       15.     The Air Force EA also summarily dismissed noise impacts to birds and wildlife,

stating that noise levels “would that not be of sufficient magnitude to result in direct loss of

individuals or reduce reproductive output.” See EA p. 3-2 (AR00047). The EA referenced no

studies or research articles in dismissing any impacts to birds or wildlife. Id. This dismissal of

noise impacts to birds and wildlife ignores a substantial literature on the subject, and is

scientifically unsupported and inaccurate in my opinion.

       16.     Again, estimated sound levels were calculated in DNL dBA—metrics unsuited for

estimating wildlife impacts. Yet the larger Boise area, the Boise River, and the Snake River Plain

are important habitat for wildlife and a major migratory flyway for birds. The 6 hours per day of




DECLARATION OF DR. JESSE BARBER --                                                                   5
       Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 6 of 23




flights over important and limited riparian habitat could have significant impacts on birds and

wildlife. Without knowing the actual noise exposure that wildlife will receive and the relevant

background sound levels (see paragraphs 10 and 11 above), estimates of effects cannot be made.

However, given that small changes in sound level (3 dB) can negatively affect birds and wildlife,

it is certainly possible that the Air Force Urban CAS Training actions will negatively impact

some animals and habitats.

       17.     The EA failed to address a rich literature in ecology that outlines substantial

effects of anthropogenic noise on wildlife (Barber et al. 2010; Francis and Barber 2013). For

example, in boreal forests in the tar sands region of Alberta, Canada, Bayne and colleagues

(2008) found songbird densities to be 50% higher near quieter oil extraction facilities than near

areas that produce substantial noise. Although some species, such as the ovenbird, appear not to

avoid noise in their breeding habitat use (Bayne et al. 2008), lack of avoidance may not come

without costs. Male ovenbirds in noisy areas were younger and had lower pairing success than

those in quieter areas (Habib et al. 2007). Using a similar design in piñon-juniper woodlands in

New Mexico, Francis and colleagues (2009) found a one-third decrease in breeding bird richness

and a fundamentally different composition of species in noisy areas relative to quiet areas.

Importantly, these noise-induced changes in the avifauna have broader reverberations for the

ecosystem: noise alters plant-animal interactions (Francis et al. 2012) that will affect woodland

composition for decades through reductions in the establishment of piñon pine, which is a

foundational species. Other studies investigating indirect effects of noise are lacking; however,

growing evidence suggests that indirect effects that result from changes to the composition of

communities can be more important than direct effects from environmental stressors (e.g.,

Ockendon et al. 2014). Indeed, evidence that key predators, such as owls (Mason et al. 2016,




DECLARATION OF DR. JESSE BARBER --                                                                  6
       Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 7 of 23




Senzaki et al. 2016), bats (Siemers and Schaub 2011, Bunkley et al. 2015, Bunkley and Barber

2015), and common nest predators (Francis et al. 2009) experience reduced hunting efficiency or

avoid noisy areas suggests that cascading effects due to the disruption of top-down forcing may

be common.

       18.     These examples suggest that noise can degrade ecological conditions for many

species; however, whether altered acoustic conditions are as important as other aspects of

variation in environmental characteristics has not been well studied. In one exception, Kleist et

al. (2017) found that breeding habitat selection for two of three songbirds was better explained

by variation in acoustic conditions due to gas compressor noise than variation in forest cover.

Large-scale manipulative field experiments verify the strong influence of noise.

       19.     Of potentially great significance here, male greater sage-grouse experience

elevated stress hormone levels (i.e., glucocorticoids) at noise-exposed leks relative to those at

control leks (Blickley et al. 2012b a) and stress hormone dysfunction could explain, at least

partially, observed declines in lek attendance with experimental exposure to natural gas drilling

and traffic noise (Blickley et al. 2012a b). Greater sage-grouse occupy substantial habitat in

southern Idaho landscapes over which the Air Force Urban CAS Training project activities will

take place, including near the Mountain Home Air Force Base. Potential noise impacts on sage-

grouse should have been given express consideration in the EA, but were not.

       20.     Manipulative experiments focused on roadway traffic noise also confirm that

altered acoustics is a strong ecological force shaping behavior, ecology, and distributions of

animals. In a series of studies that experimentally added and removed traffic noise from the

landscape, McClure et al. (2013) and Ware et al. (2015) found migrating birds to decline in

abundance during intervals of exposure to the “phantom road” at a migration stopover site. To




DECLARATION OF DR. JESSE BARBER --                                                                  7
       Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 8 of 23




meet the incredible physiological demands of long migratory flights (Sillett and Holmes 2002),

birds must maintain or increase body condition through increased foraging during stopover

periods. However, for many species, individuals that remained in the areas exposed to the traffic

noise playback did not improve in body condition at the same rate as individuals in control areas

or those in the area exposed to the phantom road when it was “off” (Ware et al. 2015).

       21.     A recent study employed large-scale manipulation of the acoustic environment via

speaker arrays to mimic the noise component of compressor stations in natural gas extraction

fields during the songbird breeding season (Cinto Mejia et al. 2019). This work revealed a

marked effect on songbird abundance. Under playback of broadband noise, the abundance of all

birds combined, and Brewer’s sparrow, decreased. This research demonstrates that noise alone

can recreate similar patterns of songbird space use found in natural gas extraction fields.

       22.     Clearly, noise is a critical variable to consider in any environmental assessment of

potential impacts to birds and wildlife, and the broader ecological systems in which they are

found. In summarily dismissing any such impacts, without analysis or consideration of relevant

science, the Air Force EA again is not scientifically supportable, in my opinion.

                                            CONCLUSIONS

       23.     My professional analysis is that the Air Force EA did not present a scientifically

credible analysis of the adverse impacts of aircraft noise exposure from the Urban CAS project.

Among other flaws, the EA relied upon inaccurate estimates of background noise levels and

omission of a vast body of literature on the effects of noise exposure on wildlife to find there will

be no significant impacts to this action.

       24.     Because of these flaws, the Air Force EA and FONSI cannot be used to justify

this training without revision. The Air Force should be required to re-analyze and fully disclose




DECLARATION OF DR. JESSE BARBER --                                                                  8
Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 9 of 23
      Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 10 of 23




     Environmental Impact Statement.
Buxton, R. T., M. F. McKenna, D. Mennitt, K. Fristrup, K. Crooks, L. Angeloni, and G.
     Wittemyer. 2017. Noise pollution is pervasive in U.S. protected areas. Science 356:531–
     533.
Cinto Mejia, E., C. J. W. McClure, and J. R. Barber. 2019. Large-scale manipulation of the
     acoustic environment can alter the abundance of breeding birds: Evidence from a phantom
     natural gas field. Journal of Applied Ecology 17:948.
Delaney, D. K., T. G. Grubb, P. Beier, L. L. Pater, and M. H. Reiser. 1999. Effects of helicopter
     noise on Mexican Spotted Owls. Journal of Wildlife Management 63:60–76.
Dooling, R. J., and A. N. Popper. 2007. The effects of highway noise on birds. Sacramento, CA:
     The California Department of Transportation Division of Environmental Analysis 74.
Fahrig, L., and T. Rytwinski. 2009. Effects of roads on animal abundance: an empirical review
     and synthesis. Ecology and Society 14.
Francis, C. D. 2015. Vocal traits and diet explain avian sensitivities to anthropogenic noise.
     Global Change Biology 21:1809–1820.
Francis, C. D., and J. R. Barber. 2013. A framework for understanding noise impacts on wildlife:
     an urgent conservation priority. Frontiers in Ecology and the Environment 11:305–313.
Francis, C. D., N. J. Kleist, C. P. Ortega, and A. Cruz. 2012. Noise pollution alters ecological
     services: enhanced pollination and disrupted seed dispersal. Proceedings of the Royal
     Society B: Biological Sciences 279:2727–2735.
Francis, C. D., C. P. Ortega, and A. Cruz. 2009. Noise pollution changes avian communities and
     species interactions. Current Biology 19:1415–1419.
Francis, C. D., J. Paritsis, C. P. Ortega, and A. Cruz. 2011. Landscape patterns of avian habitat
     use and nest success are affected by chronic gas well compressor noise. Landscape ecology
     26:1269–1280.
Gilbert, M. M., and A. D. Chalfoun. 2011. Energy development affects populations of sagebrush
     songbirds in Wyoming. Journal of Wildlife Management 75:816–824.
Goodwin, S. H., and W. G. Shriver. 2011. Effects of traffic noise on occupancy patterns of forest
     birds. Conservation Biology 25:406–411.
Habib, L., E. M. Bayne, and S. Boutin. 2007. Chronic industrial noise affects pairing success and
     age structure of ovenbirds Seiurus aurocapilla. Journal of Applied Ecology 44:176–184.
Ikelheimer, B., and K. Plotkin. 2005. Noise model simulation (NMSim) user manual. Wyle
     Laboratories Report WR 03 9.
Kaliski, K., E. Duncan, and J. Cowan. 2007. Community and regional noise mapping in the
     United States. Sound and Vibration 41:12.
Karantonis, P., T. Gowen, and M. Simon. 2010. Further comparison of traffic noise predictions
     using the CadnaA and SoundPLAN noise prediction models. Pages 23–27 Proceedings of
     20th International Congress on Acoustics, ICA. acoustics.asn.au.
van Kempen, E., and W. Babisch. 2012. The quantitative relationship between road traffic noise
     and hypertension: a meta-analysis. Journal of Hypertension 30:1075–1086.
Keyel, A. C., S. E. Reed, M. F. McKenna, and G. Wittemyer. 2017. Modeling anthropogenic
     noise propagation using the Sound Mapping Tools ArcGIS toolbox. Environmental
     Modelling & Software 97:56–60.
Keyel, A. C., S. E. Reed, K. Nuessly, E. Cinto-Mejia, J. R. Barber, and G. Wittemyer. 2018.
     Modeling anthropogenic noise impacts on animals in natural areas. Landscape and Urban
     Planning 180:76–84.



DECLARATION OF DR. JESSE BARBER --                                                            10
      Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 11 of 23




Kight, C. R., and J. P. Swaddle. 2011. How and why environmental noise impacts animals: an
     integrative, mechanistic review. Ecology Letters 14:1052–1061.
Kleist, N. J., R. P. Guralnick, and A. Cruz. 2017. Sound settlement: noise surpasses land cover in
     explaining breeding habitat selection of secondary cavity-nesting birds. Ecological
     Applications 27:260–273.
Łowicki, D., and S. Piotrowska. 2015. Monetary valuation of road noise. Residential property
     prices as an indicator of the acoustic climate quality. Ecological Indicators 52:472–479.
Madsen, P. T. 2005. Marine mammals and noise: problems with root mean square sound
     pressure levels for transients. The Journal of the Acoustical Society of America 117:3952–
     3957.
Mason, J. T., C. J. W. McClure, and J. R. Barber. 2016. Anthropogenic noise impairs owl
     hunting behavior. Biological Conservation 199:29–32.
McClure, C. J. W., H. E. Ware, J. Carlisle, G. Kaltenecker, and J. R. Barber. 2013. An
     experimental investigation into the effects of traffic noise on distributions of birds: avoiding
     the phantom road. Proceedings of the Royal Society B: Biological Sciences 280:20132290.
McKenna, M. F., G. Shannon, and K. Fristrup. 2016. Characterizing anthropogenic noise to
     improve understanding and management of impacts to wildlife. Endangered Species
     Research 31:279–291.
Newman, P., R. Manning, and K. Trevino. 2010. From landscapes to soundscapes: Introduction
     to the special issue. Park Science 26:2–5.
Ockendon, N., D. J. Baker, J. A. Carr, E. C. White, R. E. A. Almond, T. Amano, E. Bertram, R.
     B. Bradbury, C. Bradley, and S. H. M. Butchart. 2014. Mechanisms underpinning climatic
     impacts on natural populations: altered species interactions are more important than direct
     effects. Global Change Biology 20:2221–2229.
Ortega, C. P., and C. D. Francis. 2012. Chapter 7: Effects of gas-well-compressor noise on the
     ability to detect birds during surveys in northwest New Mexico. Ornithological Monographs
     74:78–90.
Pater, L. L., T. G. Grubb, and D. K. Delaney. 2009. Recommendations for improved assessment
     of noise impacts on wildlife. Journal of Wildlife Management 73:788–795.
Pilcher, E. J., P. Newman, and R. E. Manning. 2009. Understanding and managing experiential
     aspects of soundscapes at Muir Woods National Monument. Environmental Management
     43:425–435.
Rasmussen, K. B. 1985. On the effect of terrain profile on sound propagation outdoors. Journal
     of Sound and Vibration 98:35–44.
Reed, S. E., J. L. Boggs, and J. P. Mann. 2012. A GIS tool for modeling anthropogenic noise
     propagation in natural ecosystems. Environmental Modelling & Software 37:1–5.
Rochat, J. L., and D. Reiter. 2016. Highway traffic noise. Acoustics Today 12:38.
Senzaki, M., Y. Yamaura, C. D. Francis, and F. Nakamura. 2016. Traffic noise reduces foraging
     efficiency in wild owls. Scientific Reports 6:30602.
Shannon, G., M. F. McKenna, L. M. Angeloni, K. R. Crooks, K. M. Fristrup, E. Brown, K. A.
     Warner, M. D. Nelson, C. White, and J. Briggs. 2016. A synthesis of two decades of
     research documenting the effects of noise on wildlife. Biological Reviews 91:982–1005.
Siemers, B. M., and A. Schaub. 2011. Hunting at the highway: traffic noise reduces foraging
     efficiency in acoustic predators. Proceedings of the Royal Society, Series B: Biological
     Sciences 278:1646–1652.
Simons, T. R., M. W. Alldredge, K. H. Pollock, and J. M. Wettroth. 2007. Experimental analysis



DECLARATION OF DR. JESSE BARBER --                                                                11
      Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 12 of 23




     of the auditory detection process on avian point counts. The Auk 124:986–999.
Stein, B. A., C. Scott, and N. Benton. 2008. Federal lands and endangered species: the role of
     military and other federal lands in sustaining biodiversity. Bioscience 58:339–347.
Sunder, M. 2003. Notice of recommendation from the aircraft noise model validation study.
     Federal register:63131–63132.
Swaddle, J. P., C. D. Francis, J. R. Barber, C. B. Cooper, C. M. Kyba, D. M. Dominoni, G.
     Shannon, E. Aschehoug, S. E. Goodwin, A. Y. Kawahara, D. Luther, K. Spoelstra, M. Voss,
     and T. Longcore. 2015. A framework to assess evolutionary responses to anthropogenic
     light and sound. Trends in Ecology & Evolution 30:550–560.
Ware, H. E., C. J. W. McClure, J. D. Carlisle, and J. R. Barber. 2015. A phantom road
     experiment reveals traffic noise is an invisible source of habitat degradation. Proceedings of
     the National Academy of Sciences 112:12105–12109.




DECLARATION OF DR. JESSE BARBER --                                                              12
   Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 13 of 23




                                  Jesse R. Barber
                  Boise State University, Department of Biological Sciences
                        1910 University Drive, Boise, ID, 83725-1515
        EMAIL jessebarber@boisestate.edu OFFICE 208-426-3202 CELL 208-789-1123



EDUCATION
Ph.D.   Wake Forest University          Biology                                         2007
M.S.    University of Wyoming           Zoology & Physiology and Neuroscience           2002
B.S.    University of Wyoming           Psychology with honors                          1998


PROFESSIONAL APPOINTMENTS

Associate Professor
Boise State University, Department of Biological Sciences.                      2017 – present.
Research Affiliate. University of Florida, Florida Museum of Natural History.   2019 – present.
Assistant Professor
Boise State University, Department of Biological Sciences.                      2011 – 2017.
Postdoctoral Research Associate
Colorado State University, Dept. of Fish, Wildlife and Conservation Biology
in collaboration with the Natural Sounds and Night Skies Division of the
National Park Service.                                                          2007 – 2010.



TEACHING EXPERIENCE
Boise State University
Principles and Processes in Ecology, Evolution, and Behavior (EEB 601, PhD program cohort
course, taught once).
Foundations in Ecology and Evolution (BIOL 304, lower-division undergraduate core course,
Evolution half, taught twice).
Sensory Ecology and Evolution (BIOL 497/597, Graduate/Undergraduate course, Spring
semester, taught 3 times).
Conservation Biology (BIOL 422, Upper-division Undergraduate course, taught once).
General Biology II (BIOL 192, Introductory course, second half - Animal Biodiversity, Spring
Semester, ~200 students, taught 4 times).
Comparative Vertebrate Anatomy and Lab (ZOOL 301 and 301L, Undergraduate course with two
labs per week, Fall Semester, taught 4 times).
Bioacoustics (BIOL 597, Graduate course, Spring Semester, taught 2 times, taught as needed).
Graduate Seminars (BIOL 598; Topics: Sensory Pollution, Trophic Cascades, Protected Areas in
a Changing World, 1 credit each, Fall and Spring Semesters).
Sensory Worlds of Animals: Osher Lifelong Learning Institute. This course, targeted at the Osher
Institute’s population of learners over 55 years of age, consists of 4 meetings of 2 hours each.
Approximately 60 students. Taught Fall 2017 and Spring 2012.




Jesse R. Barber                                                                                1
   Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 14 of 23




RESEARCH GRANTS

2019-2023         National Science Foundation, Integrative Organismal Systems, Behavioral
                  Systems (900K). Collaborative Research: Acoustic deflection in bat-moth
                  interactions: Revealing the mechanism and evolution of a sensory illusion, PI.
                  Collaborative partner with linked independent award: A. Kawahara (UF;
                  600K).
2017-2020         NASA (780K). Using NASA resources to better inform wildlife conservation
                  in the Anthropocene: Spatially predicting impacts of anthropogenic nightlight
                  and noise on wildlife habitat integrity across the contiguous United States Co-
                  PI with Clint Francis (Cal Poly) and PI Neil Carter (U Michigan).
2016-2020         National Science Foundation, Division of Environmental Biology,
                  Population and Community Ecology (500K) Collaborative Research: Direct
                  and indirect effects of natural sounds on the structure of vertebrate insectivore
                  communities, PI. Collaborative partner with linked independent award: C.
                  Francis (Cal Poly; 480K). Including 2018 supplement (37K) for collaborative
                  work with Jodi Sedlock via the ROA mechanism (project: Katydid chorus
                  noise and bat activity).
2016-2020         National Park Service, Grand Teton National Park (275K). Bats and
                  anthropogenic infrastructure: how buildings and artificial light at night
                  influence bat communities in Grand Teton National Park.
2016-2019         National Geographic Society's Committee for Research and Exploration
                  (28K) How do moth tails divert bat attack? PI
2014-2019         National Science Foundation, Dynamics of Coupled Natural and Human
                  Systems (600K Total, 300K to Boise State) CNH: Soundscapes as an element
                  in coupled human and natural systems. PI with Co-PIs: Peter Newman (Penn
                  State), Chris Monz (Utah State) and Clint Francis (Cal Poly).
2014-2016         National Park Service (95K) The Phantom Natural Gas Field: Impacts of
                  energy extraction noise on ecosystems, PI
2011–2015         National Science Foundation, Integrative Organismal Systems, Behavioral
                  Systems (269K) Collaborative Research: Alternative strategies and
                  evolutionary routes in the escalation of the bat-moth arms race: Ultrasonic
                  stridulation in hawkmoths, PI. Collaborative partner with linked independent
                  award: A. Kawahara (Florida).
2011-2015         National Park Service (267K) Roadway noise and foraging behavior in bats
                  and birds: A phantom road experiment, PI
2014 / 2018       French Guiana Nouragues Travel grants (30K each) Bat-moth interactions
                  at the Nouragues tropical research station, PI with Co-PI A. Kawahara.
2013              NESCent NSF Catalysis grant (40K; travel and meeting costs for 25
                  participants, April 24-28 2014) Anthropogenic Sensory Stimuli as Drivers of
                  Evolution: A conceptual synthesis and roadmap for an integrated citizen-
                  science research network, Co-PI with Caren Cooper (Cornell) and Clint
                  Francis (Cal Poly).
2013              Idaho EPSCoR, National Science Foundation (11K) Cascading effects of
                  noise pollution on ecosystems, PI (collaboration with Keith Reinhardt: Idaho
                  State; plant physiologist).
2012              Osher Faculty Research Grant, Boise State University (4K) Monitoring
                  forest owl migration, expanding community outreach and assessing the impacts
                  of anthropogenic noise on owl hunting ability, PI.



Jesse R. Barber                                                                                  2
   Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 15 of 23




2010               American Philosophical Society (5K) Bat-moth interactions in the Old
                   World, PI
2008               University of Wyoming-NPS Research Station (2.2K) Background sound
                   level and avian predator-prey interactions, PI
2007               American Museum of Natural History (1.5K) Biosonar jamming in the bat-
                   moth arms race, PI
2005               Richter Foundation (5K) Biosonar jamming in the cloud forest, PI


PUBLICATIONS
(Italics indicate undergraduate or graduate student co-authors)

In press
Dominoni DM, Halfwerk W, Buxton RT, Fernandez-Juricic E, Fristrup KM, McKenna MF,
Mennitt DJ, Seymoure BM, Francis CD, Carter NH, Barber JR (in press). Why and how
conservation biology can benefit from sensory ecology. Nature Ecology and Evolution. Accepted.

2019
Cinto Mejia E, McClure CJW, Barber JR (2019) Large-scale manipulation of the acoustic
environment can alter the abundance of breeding birds: Evidence from a phantom natural gas
field. Journal of Applied Ecology. 56(8):2091-2101.

Kawahara AY, Plotkin D, Espeland M, Meuseman K, Toussaint EFA, Donath A, Gimnich F,
Frandsen PB, Zwick A, dos Reis M, Barber JR, Peters RS, Liu S, Zhou X, Mayer C,
Podsiadlowski L., Storer C., Yack JE, Misof B., Breinholt JW (2019). Phylogenomics reveals the
evolutionary timing and pattern of butterflies and moths. Proceedings of the National Academy of
Sciences. Oct. 21 issue online.

Le M, Garvin C, Barber J, Francis C (2019). Natural sounds alter California ground squirrel
(Otospermophilus beecheyi) foraging, vigilance, and movement behaviors. Animal Behavior.
157:51-60.

Berger-Tal O, Wong BBM, Candolin U, Barber J (2019) What evidence exists on the effects of
anthropogenic noise on acoustic communication in animals? A systematic map protocol.
Environmental Evidence. 8. Article 18.

Pacioretty MT, Martinez P, Cinto Mejia E, Reinhard K*, Barber JR*, de Graaff M-A, Kawahara
AY, Aho K (2019) Experimental exclusion of insectivorous predators results in no responses
across multiple trophic levels in a water-limited, sagebrush-steppe ecosystem. Journal of Arid
Environments. 160:74-81. *Co-PIs

Jusino MA, Banik MT, Palmer JM, Wray AK, Xiao L, Pelton E, Barber JR, Kawahara AY,
Gratton C, Peery MZ, Lindner DL (2019) An improved method for utilizing high-throughput
amplicon sequencing to determine the diets of insectivorous animals. Molecular Ecology
Resources. 19:176-190.

Hamilton CA, St. Laurent RA, Dexter K, Kitching JW, Breinholt JW, Zwick A, Timmermans
MJTN, Barber JR, Kawahara AY (2019) Phylogenomics resolves major relationships and
reveals significant diversification rate shifts in the evolution of silk moths and relatives. BMC
Evolutionary Biology 19(182).



Jesse R. Barber                                                                                     3
   Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 16 of 23




2018
Leavell BC, Rubin JJ, McClure CJW, Miner KA, Branham MA, Barber JR (2018) Fireflies
thwart bat attack with multisensory warnings. Science Advances 4:8, eaat6601

Rubin JJ, Hamilton CA, McClure CJW, Chadwell BA, Kawahara AY, Barber JR (2018) The
evolution of anti-bat sensory illusions in moths. Science Advances 4:7, eaar7428

Kawahara AY, Plotkin D, Hamilton C, Harlan G, St Laurent R, Owens H, Homziak N, Barber
JR (2018) Diel behavior in moths and butterflies: a synthesis of data illuminates the evolution of
temporal activity. Organisms Diversity and Evolution. 18:13-27.

Keyel AC, Reed SE, Nuessly K, Cinto Mejia E, Barber JR, Wittemyer G (2018) Modeling
anthropogenic noise impacts on animals in natural areas. Landscape and Urban Planning. 180:
76-84.

Manning R, Newman P, Barber J, Monz C, Hallo J, Lawson S (2018) Principles for studying
and managing natural quiet and natural darkness in national parks and other protected areas.
George Wright Forum. 35(3):350-362.

2017
Francis CD, Levenhagen M, Petrelli A, Taff BD, Newman P, White C, Monz CA, Burson S,
Cooper CB, Fristrup KM, McClure CJW, Mennit D, Giamellaro M, Barber JR (2017) Acoustic
Environments Matter: Synergistic benefits to humans and wildlife. Journal of Environmental
Management 3:245-254

Petrelli AR, Levenhagen MJ, Wardle R, Barber JR, Francis CD (2017) First to flush: the effects
of ambient noise on songbird flight initiation distances and implications for human experiences
with nature. Frontiers in Ecology and Evolution. https://doi.org/10.3389/fevo.2017.00067

Davidson BM, Antonova G, Dlott H, Barber JR, Francis CD (2017) Natural and anthropogenic
sounds reduce song performance: insights from two emberizid species. Behavioral Ecology
28(4):974-982.

Measor KR, Leavell BC, Brewton DH, Rumschlag J, Barber JR and Razak KA (2017) Matched
Behavioral and Neural Adaptations for Low Sound Level Echolocation in a Gleaning Bat,
Antrozous Pallidus. eNeuro 2017; 10.1523/ENEURO.0018-17.2017

Bunkley JP, McClure CJW, Francis CD, Kawahara AY, Barber JR (2017) Anthropogenic Noise
Differentially Affects Arthropod Family Abundances. Ecology and Evolution
https://doi.org/10.1002/ece3.2698

2016
McClure CJW, Ware HE, Carlisle JD, Barber JR (2016) Noise pollution from a phantom road
alters the age structure of a community of migrating birds. Animal Conservation.
10.1111/acv.12302

Mason TJ, McClure CJW, Barber JR (2016) Anthropogenic noise impairs owl hunting behavior.
Biological Conservation 199:29-32.

Zhong M, Hill GM, Gomez JP, Plotkin D, Barber JR, Kawahara AY (2016) Characterizing
Lepidoptera wing shape with geometric morphometrics: Saturniid hind wings as a case study.


Jesse R. Barber                                                                                   4
   Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 17 of 23




Journal of the Lepidopterists Society 70(2):99-107.

Monz C, D'Antonio A, Lawson S, Barber JR, Newman P (2016) The Ecological Implications of
Visitor Transportation in Parks and Protected Areas: Examples From Research in US National
Parks. Journal of Transport Geography 51:27-35.

2015
Barber JR, Leavell BC, Keener AL, Breinholt JW, Chadwell BA, McClure CJW, Hill GM,
Kawahara AY (2015) Moth tails divert bat attack: evolution of acoustic deflection. Proceedings
of the National Academy of Sciences 112(9):2812-2816.

Bunkley JP and Barber JR (2015) Noise Reduces Foraging Efficiency in Pallid Bats (Antrozous
pallidus). Ethology 121(11):1116-1121.

Ware HE, McClure CJW, Carlisle J, Barber JR (2015) A phantom road experiment reveals
traffic noise is an invisible source of habitat degradation. Proceedings of the National Academy of
Sciences 112(39):12105-12109.

Swaddle J, Francis C*, Barber JR*, Cooper C*, Kyba CMC, Dominoni D, Shannon G,
Aschehoug E, Goodwin S, Kawahara AY, Luther D, Spoelstra K, Voss M, Longcore T (2015) A
framework to assess evolutionary responses to anthropogenic light and sound. Trends in Ecology
and Evolution 30(9):550-560. *Outcome of NSF NESCent Catalysis grant: Co-PI with C.
Francis, PI C. Cooper.

McClure CJW, Korte AC, Heath JA, Barber JR (2015) Pavement and riparian forest shape the
bird community along an urban river corridor. Global Ecology and Conservation 4:291-310.

Kawahara* AY, Barber* JR (2015) Tempo and mode of anti-bat ultrasound production and
sonar jamming in the diverse hawkmoth radiation. Proceedings of the National Academy of
Sciences 112(20): 6407-6412. *Authors contributed equally

Bunkley JP, McClure CJW, Kleist NJ, Francis CD, Barber JR (2015) Anthropogenic noise alters
bat activity levels and echolocation calls. Global Ecology and Conservation 3:62-71.

2014
Ponce F, Breinholt J, Hossie T, Barber JR, Janzen D, Hallwachs W and Kawahara AY (2014)
Molecular phylogeny and evolution of larval eyespots in Eumorpha hawkmoths. Molecular
Ecology DOI:10.1111/syen.12111

Bunkley JP and Barber JR (2014) An observation of apparent teaching behavior in the pallid bat,
Antrozous pallidus. Western North American Naturalist 74(2):249-252.

2013
McClure CJW, Ware HE, Carlisle J, Kaltenecker G, Barber JR (2013) An experimental
investigation into the effects of traffic noise on distributions of birds: Avoiding the phantom road.
Proceedings of the Royal Society of London Series B 80: 20132290.

Barber JR*, Kawahara AY* (2013) Hawkmoths produce anti-bat ultrasound. Biology Letters 9:
20130161. *Authors contributed equally

Francis CD*, Barber JR* (2013) A framework for understanding noise impacts on wildlife: an


Jesse R. Barber                                                                                    5
   Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 18 of 23




urgent conservation priority. Frontiers in Ecology and the Environment. doi:10.1890/120183
*Authors contributed equally

2012 and earlier
Brown CL, Hardy AR, Barber JR, Fristrup KM, Crooks KR, Angeloni LM (2012) The Effect of
Human Activities and Their Associated Noise on Ungulate Behavior. PLoS ONE 7(7): e40505.

Barber JR, Burdett CL, Reed SE, Warner KA, Formichella C, Crooks KR, Theobald DM,
Fristrup KM (2011) Anthropogenic noise exposure in protected natural areas: estimating the scale
of ecological consequences. Landscape Ecology. 26:1281-1295.

Corcoran AJ, Barber JR, Hristov NI, Conner WE (2011) How do tiger moths jam bat sonar?
Journal of Experimental Biology. 214:2416-2425.

Barber JR, Crooks K, Fristrup K (2010) The costs of chronic noise exposure for terrestrial
organisms. Trends in Ecology and Evolution. 25(3):180-189.

Corcoran AJ*, Conner WE*, Barber JR* (2010) Anti-bat tiger moth sounds: Form and function.
Current Zoology. 56(3):358-369. *Authors contributed equally

Corcoran AJ, Barber JR, Conner WE (2009) Tiger moth jams bat sonar. Science. 325:325-327.

Barber JR, Brown C, Fristrup KM, Hardy AR, Angeloni L, Crooks KR (2009) Conserving the
wild life therein: The effects of anthropogenic noise on animal ecology. Park Science 26:26-31.

Barber JR, Chadwell B, Garrett N, Schmidt-French B, Conner WE (2009) Naïve bats
discriminate arctiid moth warning sounds but generalize their aposematic meaning. Journal of
Experimental Biology. 212:2141-2148.

Barber JR, Conner WE (2007) Acoustic mimicry in a predator-prey interaction. Proceedings of
the National Academy of Sciences 104(22): 9331-9334.

Barber JR, Conner WE (2006) Tiger moth responses to a simulated bat attack: Timing and duty
cycle. Journal of Experimental Biology 209:2637-2650.

Barber JR, Razak KA, Fuzessery ZM (2003) Can two streams of auditory information be
processed simultaneously? Evidence from the gleaning bat Antrozous pallidus. Journal of
Comparative Physiology A 189:843-855.


BOOK

Manning R, Newman P, Barber J, Monz C, Hallo J, Lawson S (2018) Natural Quiet and Natural
Darkness. The “New” Resources of the National Parks. University Press of New England.


BOOK CHAPTERS

Newman P, Taff D, Barber JR, Fristrup K (2015) Natural Soundscapes. In: Wildland recreation:
ecology and management. Edited by Hammitt, WE, Cole DN, Monz, C. John Wiley & Sons.



Jesse R. Barber                                                                                   6
   Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 19 of 23




Conner WE, Hristov NI, Barber JR (2008) Sound strategies: Acoustic aposematism, startle and
sonar jamming. In: Tiger Moths and Wooly Bears: Behavior, Ecology and Evolution of the
Arctiidae. Edited by W.E. Conner. Oxford University Press.


PRESENTATIONS

International Society for Behavioural Ecology, August 11-16, 2018, Minneapolis, MN, USA.
Talk: The soundscape as an important ecological niche axis.

Animal Behavior Society, June 12-16, 2017, Toronto, ON, Canada. Talk: Widespread anti-bat
sound production in Lepidoptera.

North American Society for Bat Research, Oct. 12-15, 2016, San Antonio, TX. Talk: Multi-modal
aposematism in the bat-moth arms race.

American Society for Naturalists Meeting, Jan. 10-14 2016, Monterey, CA. Talk: Widespread
anti-bat sound production in Lepidoptera.

Plenary Address at the International Ecology and Transportation Meetings in Malmo, Sweden,
Sept. 16-19, 2014. Talk: An experimental investigation into the effects of traffic noise on birds:
The Phantom Road project.

The Wildlife Society, Milwaukee WI, Oct. 5-10 2013. Talk: An experimental investigation into
the effects of traffic noise on distributions of birds: Avoiding the phantom road.

Invited Panel Discussion: Bridging Research on the Responses of Terrestrial and Marine Animals
to Anthropogenic Sound, The Wildlife Society Annual Conference, Milwaukee WI, Oct. 5-10
2013

Animal Behavior Society, Boulder CO, July 27-Aug. 1 2013. Talk: The function and evolution of
hawkmoth anti-bat sounds. Part of the symposium

Lepidopterists Society Annual Meeting, Gainseville, FL, June 27-July 1 2013. Talk: The function
and evolution of hawkmoth anti-bat sounds.

Society for Integrative and Comparative Biology, San Francisco, CA, Jan. 3-7, 2013. Symposium:
When Predators Attack: Sensing and Motion in Predator-Prey Interactions, Talk: Escalation of
the bat-moth arms race.

Idaho Chapter of the Wildlife Society, Boise, ID, March 5-8, 2012. Talk: Anthropogenic noise
exposure: estimating the scale of ecological consequences.

Grand Teton Resource Symposium, Grand Teton National Park, UWNPS Research Station, Sept.
5-8, 2011, Talk: The costs of anthropogenic noise exposure for wildlife.

Federal Aviation Administration, Aviation Noise Impacts Roadmap Annual Meeting in
Washington DC, April 19-20, 2011, Talk: Anthropogenic noise exposure in protected natural
areas: estimating the scale of ecological consequences.



Jesse R. Barber                                                                                      7
   Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 20 of 23




INVITED SEMINARS

Idaho State University, Colorado College, Texas Tech University, Purdue, University of
Montana, College of Idaho, University of Colorado Boulder, University of California Riverside,
University of Florida, University of Wyoming-National Park Service Research Station,
University of Wyoming, Wake Forest University, University of Minnesota


PROFESSIONAL SERVICE

Reviewer for Conservation Biology, Biological Conservation, Journal of Mammalogy, Journal of
Applied Ecology, Functional Ecology, Journal of Experimental Biology, PLoS One,
Environmental Management, Frontiers in Physiology, Biodiversity and Conservation,
Proceedings of the Royal Society of London Series B, Biology Letters, Animal Behavior,
Frontiers in Ecology and Evolution, Acta Chiropterologica, Proceedings of the National Academy
of Sciences, Behavioral Ecology and Sociobiology, Behavioral Ecology, American Naturalist,
Current Biology, Science, PLoS Biology, and Nature

External reviewer for the Smithsonian Institution, Canada Foundation for Innovation, National
Science Foundation, Biotechnology and Biological Sciences Research Council of the UK

Panel Member for the National Science Foundation


UNIVERSITY SERVICE

Member of the College of Arts and Science Tenure and Promotion Committee, 2018-present.
Member of the Environmental Studies Advisory Board, 2018-present.
Member of the Institutional Animal Care and Use Committee, 2011-2017.
Member of the Human-Environment Interactions Cluster Hiring Committee, 2014-2015.


DEPARTMENTAL SERVICE

Member of the Graduate Committee - PhD in Ecology, Evolution and Behavior, 2017-current.
Chair of hiring committee for an Evolutionary Biologist, 2016-2017.
Member of the Organizing Committee for PhD in Ecology, Evolution and Behavior, 2016-2017.
Member of the Undergraduate Curriculum Revision Committee, 2013-2016
Member of Hiring Committee, 2013-2014
Member of the Departmental Reorganizational Working Group, Summer 2013
Seminar series organizer 2012/2013 academic year


CURRENT MENTORING (2 PhD students, 3 MS, 9 undergraduates, 1 postdoc)

Dylan Gomes                    Ph.D. Graduate Student
Juliette Rubin                 Ph.D. Graduate Student
Carlos Linares                 Ph.D. Graduarte Student
Kate Owens                     M.S. Graduate Student


Jesse R. Barber                                                                                  8
   Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 21 of 23




Hunter Cole                   M.S. Graduate Student
Cory Toth                     Postdoctoral Scholar

Undergraduate Researchers (9): Adam Keener, Krystie Miner, Melissa Eschenbrenner, Kelzie
Hafen, Amanda Hardy, Brett Howell, Nate Azevedo, Michael Brownlee
Graduate Committee Member for 8 MS students and 2 PhD students at Boise State

Member of PhD Committee (and Research Affiliate at the Florida Museum of Natural History)
for 4 PhD students.


PAST MENTORING (6 MS students, 13 undergraduates and 1 postdoc)

                                                      Current post
Dr. Chris JW McClure          Postdoctoral Scholar    Director of Research at Peregrine Fund
Jessie Bunkley                M.S. Graduate Student   NGO
Heidi Ware                    M.S. Graduate Student   Outreach Director Int. Bird Observatory
Tate Mason                    M.S. Graduate Student   Outreach Director Peregrine Fund
Allison Korte                 M.S. Graduate Student   Self-employed
Elizeth Cinto Meija           M.S. Graduate Student   PhD student Michigan State
Juliette Rubin                M.S. Graduate Student   PhD student Boise State
Mitch Levenhagen              M.S. Graduate Student   NGO

Undergraduate Researchers (13): Jacque Pena, Roy Olvera, Mackenzie Whyte, Adrianna
Romero, Patrick Niedermeyer, Cydney Middleton, Leo Ohyama, Zoe Mroz, Taylor Parker, Annie
Baxter, Jillian Greene, Bailee Riesberg, Kaisha Young, Amanda Loftus** (Amanda was
awarded Top 10 Undergraduates in the College of Arts and Sciences in 2017, for which I
also received a Faculty Mentor Award).

Graduate Committee Member for 5 MS students.


PROFESSIONAL ORGANIZATIONS

The Lepidopterists’ Society
North American Society for Bat Research
Animal Behavior Society
American Society of Naturalists
Society for Conservation Biology


SELECT MEDIA and OUTREACH

Bats and Fireflies (Leavell et al. 2018, Science Advances). Covered by Science/AAAS, Science
News, Associated Press, New Scientist, the Washington Post, among other news outlets. Radio
Interview for BBC Radio: Science in Action. Altmetric Attention Score: 386 – 0.002% of all
articles tracked, ranked #176 from Science Advances.
Long-tailed moths vs. Bats (Rubin et al. 2018, Science Advances). Covered by Science/AAAS,
Phys.org, Discover Magazine, National Geographic, Scientific American, among other news



Jesse R. Barber                                                                             9
   Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 22 of 23




outlets. Science magazine produced a short film about our work:
http://www.sciencemag.org/news/2018/07/watch-how-battles-bats-give-moths-their-flashy-tails
Altmetric Attention Score: 506 – 0.001% of all articles tracked, ranked #123 from Science
Advances.
PBS, Nature Series. Sex, Lies and Butterflies, featured our work on bat-moth interactions.
Aired worldwide Summer 2018.
HHMI BioInteractive Short Film - Moth Mimicry: Using Ultrasound to Avoid Bats
(http://www.hhmi.org/biointeractive/moth-mimicry-using-ultrasound-avoid-bats) featured my
work on bat-moth interactions and won the 2016 Best Short Film at the Jackson Hole Science and
Media Film Awards.
National Geographic Magazine, June 2016 issue, featured a 1-page summary of our work on
bat-moth interactions. Also: http://www.nationalgeographic.com/magazine/2016/06/explore-
animals-moths-bats-acoustic-warfare/
Traffic noise is an invisible source of habitat degradation (Ware et al. 2015, PNAS): covered
by National Geographic, Atlantic magazine, NPR (radio interview), Scientific American, among
other news outlets. 9-15. Altmetric Attention Score: 293 – 0.003% of all articles tracked, ranked
#834 from PNAS.
Hawkmoths jam bat sonar (Kawahara and Barber 2015, PNAS): covered by National
Geographic, Nature, Science News, Phys.org and other news outlets. 5-15. Altmetric Attention
Score: 218 – 0.004% of all articles tracked, ranked #1,194 from PNAS.
Moth tails divert bat attack (Barber et al. 2015, PNAS): covered by Science, National
Geographic magazine, Science News, Popular Science, Smithsonianmag.com, Phys.org and other
news outlets. 2-15. Altmetric Attention Score: 172 – 0.005% of all articles tracked, ranked #1,617
from PNAS.
David Attenborough’s Conquest of the Skies featured an expedition to Borneo where we
conducted bat-moth research – feature length film. 1-2015
Phantom Road paper (McClure et al. 2013, Proc. B): covered by Science News, BBC, NPR
and other news outlets, 11-2013. Altmetric Attention Score: 89 – 0.01% of all articles tracked,
ranked #453 from Proc B.
Hawkmoth Anti-bat Ultrasound Discovery (Barber and Kawahara 2013, Biology Letters):
covered by Science News, Nature, BBC, National Geographic, Natural History Magazine,
LiveScience and other news outlets, 7-2013. Altmetric Attention Score: 200 – 0.004% of all
articles tracked, ranked #81 from Biology Letters.
New York Times Magazine, ‘Whisper of the Wild’, Covered our noise pollution work, 3-2012
NPR All Things Considered, Radio interview covering our discovery of anti-bat ultrasound
production by hawkmoths, 2-2012
Idaho Watchable Wildlife Newsletter, Idaho Fish and Game, A Louder World for Wildlife,
Summer 2012. Magazine article read by local wildlife managers and nature enthusiasts.
NPR Morning Edition, Radio interview on soundscapes research, 3-03-11




Jesse R. Barber                                                                                10
   Case 1:19-cv-00103-CWD Document 18-3 Filed 01/15/20 Page 23 of 23




REFERENCES

William E. Conner (Ph.D. Mentor)      Kurt M. Fristrup (Postdoctoral Mentor)
Professor                             Senior Scientist
Wake Forest University                National Park Service
Department of Biology                 Natural Sounds and Night Skies Division
Winston-Salem, NC                     Fort Collins, CO
(336) 758-5315                        (970) 267-2102
conner@wfu.edu                        kurt_fristrup@nps.gov

Clint D. Francis (Collaborator)       Kevin Feris (Current Chair)
Associate Professor                   Professor
Cal Poly                              Boise State University
Department of Biological Sciences     Department of Biological Sciences
San Luis Obispo, CA                   Boise, ID
(805) 756-5358                        (208) 426-5498
cdfranci@calpoly.edu                  kevinferis@boisestate.edu




Jesse R. Barber                                                                 11
